Appeal from an order of the Supreme Court, Chautauqua County (Stephen W. Cass, A.J.), entered May 29, 2015. The order, among other things, denied in part the motion of defendant Pamela Lodestro, individually, and as executor of the Estate of G. Marvin Schuver, to dismiss the amended complaint against her.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court (2015 NY Slip Op — [Sup Ct, Chautauqua County 2015]).
Present—Whalen, P.J., Peradotto, NeMoyer, Curran and Troutman, JJ.